Citation Nr: 1718017	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for fibromyalgia.

2.  Entitlement to a rating in excess of 30 percent for dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his brother


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran had honorable active duty service from July 1984 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent rating assigned for fibromyalgia and the 30 percent rating assigned for dysthymia.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is needed in order to obtain contemporaneous VA examinations of the Veteran's service-connected disabilities and updated VA treatment records.  The Board also finds that the Veteran should be asked on remand whether he has pursued private treatment with his former VA mental      health treatment provider, given that he testified in November 2016 that he was hoping to since he had health insurance through his job.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and         that the consequences of failing to report for a VA examination without good    cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Tallahassee Outpatient Clinic, dated from September 2014 to the present.
            
2.  Ask the Veteran whether he has pursued private treatment with his former VA mental health treatment provider and, if so, request that he complete the appropriate release form so such records can be requested.  
            
3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his dysthymia.  The claims file should be made available      to and reviewed by the examiner.  All indicated testing should be accomplished and the results reported.  
            
4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his fibromyalgia.  The claims file should be made available to and reviewed by the examiner.  All indicated testing should be accomplished and the results reported.  

5.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate     period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




